Citation Nr: 0021457	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to payment of an apportionment of the veteran's 
pension benefits beyond the appellant's 18th birthday, while 
the appellant pursued a course of education between June 1988 
and January 1993.




WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.  The appellant is the daughter of the veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 determination by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the appellant's claim 
seeking continued apportionment of the veteran's benefits 
beyond age 18 due to a failure to timely submit evidence 
necessary to complete her application. 

In January 2000, the appellant appeared and offered testimony 
at a personal hearing on appeal, at the RO, before the 
undersigned member of the Board.  The appellant was 
represented at that hearing by the Military Order of the 
Purple Heart.  A transcript of the appellant's testimony is 
contained within the veteran's claims file.  


FINDINGS OF FACT

1.  In February 1988, the appellant submitted an inquiry that 
was accepted by the RO as a claim for separate apportionment 
of the veteran's benefits based upon school attendance beyond 
her 18th birthday.  

2.  The appellant's response was not received within one year 
after the March 1988 request from the RO for evidence in 
support of her claim.  


CONCLUSION OF LAW

The February 1988 claim was abandoned through non-receipt of 
evidence requested in a March 22, 1988, letter to the 
appellant; benefits may not be paid on the basis of that 
claim.  38 U.S.C.A. § 5103(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.109(a), 3.158 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Initially we note that we have found that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that she has presented a claim, 
which is not inherently implausible.  Furthermore, we are 
satisfied that all relevant facts have been properly 
developed and that the data on file are sufficient for us to 
render a fair and equitable determination of the matter at 
hand.  

In February 1988, the RO received a VA Form 21-4138, 
Statement in Support of Claim (SISOC) from the appellant in 
which she made reference to forms attached from the New York 
State Higher Education Service Corporation (HESC) and 
requested "that you process the attached as I am going to 
attend College of St. Rose."  The attached forms included an 
application seeking information on the veteran parent as well 
as a financial aid form.  An HESC letter to the appellant 
explained that further information (veteran's present 
disability, veteran's residency at time of entry into 
service, documentation of specific date of injury or illness) 
was necessary before her request for a "Child of Veteran 
Award" could be processed.  The RO apparently recognized the 
appellant's potential entitlement to continuing benefits and 
accepted this as a claim.

In a letter dated March 22, 1988, the RO notified the 
appellant that in order to make a determination with respect 
to her February 1988 request for an apportionment on behalf 
of herself, she must furnish further information to include 
her monthly income, expenses, resources and their value, and 
complete the enclosed VA Form 21-674 (Request for Approval of 
School Attendance).  A similar letter, which notified the 
veteran that the appellant was requesting an apportionment on 
behalf of herself, was sent that same month.  

A November 1988 telephone inquiry from the appellant's mother 
concerned non-receipt of apportioned pension checks.  The 
checks were identified, "tracers" initiated, and 
information was provided to the mother.

A SISOC was subsequently received from the appellant on April 
20, 1989, indicating that she had filed for a claim for 
apportionment of the veteran's benefits in February 1988 
"filled out five of the school attendance report forms" and 
expressed a desire to know the current status of her claim.  
Also received on April 20, 1989, was a VA Form 21-674b, 
School Attendance Report, signed by the appellant's mother, 
the veteran's former spouse, reporting that the appellant had 
initiated a course of training on August 27, 1988.  

In a letter received in May 1990 the appellant requested a 
review of her case noting that she had applied for an 
apportionment in February 1988 and had recently finished 
school but intended to return to classes in the fall.  She 
further stated that she was sending copies of the forms she 
sent VA in February 1988.  Accompanying the statement was a 
VA Form 21-674, Request for Approval of School Attendance, 
dated October 12, 1988, which substantially provided the 
information sought by the RO in its March 1988 letter to the 
appellant.  

Also on file is a copy of a Campus memo dated October 13, 
1988, and received in June 1991 from the "VA certifying 
official" at the SUNY College of Agriculture and Technology 
in Cobleskill, New York, to the VA indicating that VA 
Forms 21-674 and VA Form 22-1999, enrollment certificate, 
were being submitted at the insistence of the student (the 
appellant here).  The VA Form 22-1999 shows that the 
appellant was enrolled at SUNY in Cobleskill, New York, from 
August 30, 1988, to May 17, 1989.  The VA Form 21-674 was a 
duplicate of the form previously received from the appellant 
in May 1990.  

At her January 2000 personal hearing, the appellant testified 
that she had filed for a separate apportionment of the 
veteran's benefits in February 1988.  She said that on 
March 3, 1988, VA informed her that her claim had been 
received and that there was no need for her to take any 
additional action at that time.  She said that she "applied 
as soon as regular school sessions started and I had the 
gentleman that was a VA officer at SUNY Cobleskill file the 
paperwork."  (Transcript, 4).  She then described her 
difficulty receiving a response to her claim and stated that 
she was presently pursuing a Bachelor's degree.  A June 1994 
letter from VA to the appellant at a stale address was also 
submitted at the hearing.


Analysis

By a letter dated March 22, 1988, the RO requested certain 
evidence as a requirement to the further development in the 
adjudication of the appellant's February 1988 claim for 
entitlement to a separate apportionment of the veteran's VA 
benefits.  The requested information was essential to the 
completion of the appellant's application.  Such information, 
consisting of VA Form 21-674 substantially responding to the 
RO's request in March 1988, while dated in October 1988, was 
not received until May 1990.  The appellant has not explained 
the late receipt of this VA Form 21-674.  

The applicable laws and regulations provide that if an 
application is incomplete and evidence is requested from the 
claimant but not received within one year of the date of the 
request, no benefits may be paid, based on the claim 
regarding which evidence was requested.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.109(a).  The claim is considered 
abandoned.  38 C.F.R. § 3.158.  ("After the expiration of one 
year, further action will not be taken, unless a new claim is 
received.")  Time limits within which a claimant is required 
to act to perfect a claim or challenge an adverse VA 
determination may be extended for good cause shown, if 
requested.  38 C.F.R. § 3.109(b). 

The appellant in her substantive appeal to the Board asserts 
that she was unaware that evidence entitling her to benefits 
had to be filed within one year from the date of notification 
by the RO.  She further adds that she was not so informed by 
any VA correspondence she received.  However, the United 
States Supreme Court has held that persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  This holding has been 
specifically applied to knowledge of VA law and regulations 
by the United States Court of Appeals for Veterans Claims.  
See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing 
Fed. Crop. Ins. Corp. v. Merrill, 33 U.S. 380, 384-385; 68 S. 
Ct. 1, 3; 92 L. ed. 10 (1947).  Therefore, even if the 
appellant did not have actual knowledge of the applicable 
regulations in this case she is nevertheless charged with 
such knowledge.  

The appellant has offered a 1994 VA letter to her at a stale 
address, presumably to demonstrate that VA communications to 
her may have been misaddressed and not received.  However, 
during the specific period in question (1988-89) the 
appellant's address stayed the same, and all VA letters to 
her used the correct address.  The later problems were 
conceded by the RO (misaddressed statement of the case) and 
cured by accepting the current appeal as timely. 

The problem in this case is that the requested evidence was 
not received within one year.  The appellant may have filled 
out the appropriate forms, but for whatever reason they did 
not come into possession of VA until more than one year had 
passed.

Here we find that the appellant's February 1988 claim for 
apportionment was abandoned as a result of non-receipt of the 
requested evidence within one year.  Moreover, there is no 
correspondence or statement that can construed as a request 
for an extension for good cause.  38 C.F.R. §§ 3.109(b), 
20.303 (1999).  Accordingly, the benefit sought on appeal 
must be denied. 

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is so balanced 
as to warrant its application.  


ORDER

The benefit sought on appeal is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

